                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION

KEITH LANIER,                                  )
                                               )
      Plaintiff,                               )
v.                                             )             CV618-003
                                               )
SIZEMORE, INC., et al.,                        )
                                               )
      Defendants.                              )

         ORDER AND REPORT AND RECOMMENDATION

      Plaintiff has filed a complaint for employment discrimination in this

court against his former employer and three individuals. Doc. 1. The

Court granted his request to pursue his case in forma pauperis (IFP). Doc.

6.   The Court now screens the Complaint pursuant to 28 U.S.C.

§ 1915(e)(2), which requires the immediate dismissal of any pro se

complaint that fails to state at least one actionable claim.1

      As an initial matter, Plaintiff’s claims against the three individual

defendants—Allen Davis, Preston Sizemore, Jr. and David McQilvray—




1
 Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a complaint
pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001),
allegations in the Complaint are taken as true and construed in the light most
favorable to the plaintiff. Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir. 2011).
Conclusory allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(discussing a Rule 12(b)(6) dismissal).
should be DISMISSED. Relief in Title VII cases is against the employer,

not against individual employees. Busby v. City of Orlando, 931 F.2d 764,

772 (11th Cir. 1991). As a result, the proper defendants in this suit are

the employers or supervisory employees in their official capacities as

agents of the employer. Id. To the extent plaintiff names these three

defendants in their official capacities, the claims are redundant because

the employer has already been named. Busby, 931 F.2d at 776; Wheeles v.

Nelson’s Elec. Motor Servs., 559 F. Supp. 2d 1260, 1267 (M.D. Ala. 2008)

(“However, when a plaintiff names both the employer and the individual

supervisor in his official capacity, the supervisor may be dismissed from

the action.”).

      The remainder of plaintiff’s complaint is also deficient. To avoid

dismissal for failure to state a claim upon which relief can be granted, the

allegations in the complaint must “state a claim for relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That

is, “[f]actual allegations must be enough to raise a right to relief above the

                                      2
speculative level.” Twombly, 550 U.S. at 555. While Rule 8(a) of the

Federal Rules of Civil Procedure does not require detailed factual

allegations, “it demands more than an unadorned, the defendant

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint is

insufficient if it “offers ‘labels and conclusions’ or ‘a formulaic recitation

of the elements of a cause of action,’” or if it “tenders ‘naked assertions’

devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S.

at 555, 557). In short, the complaint must provide a “‘plain statement’

possess[ing] enough heft to ‘sho[w] that the pleader is entitled to relief.’”

Twombly, 550 U.S. at 557 (quoting Fed. R. Civ. P. 8(a)(2)). Here, plaintiff

states that he was terminated after he allowed a patient he was guarding

to escape. Doc. 1 at 8. He then states that “I feel my rights was violation

of the way other officer of younger age, race, color and gender was treating

in similar situation.” Id. However, plaintiff fails to provide any facts

supporting his allegations that he was treated differently because of his

race, gender, age, or color. In fact, plaintiff fails to tell us anything about

any of those categories at all.

      Although he fails to state a viable claim, “when a more carefully

drafted complaint might state a claim, a district court should give a pro se

                                      3
plaintiff at least one chance to amend the complaint before the court

dismisses the action.” Jenkins v. Walker, 620 F. App’x 709, 711 (11th Cir.

2015) (citing Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), overruled

in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 &

n. 1 (11th Cir. 2002) (en banc)); see also Fed. R. Civ. P. 15(a)(2) (courts

should grant leave to amend “freely . . . when justice so requires”);

Seckinger v. Bank of Am., N.A., No. CV415-306, 2016 WL 1381814 at *2

(S.D. Ga. Apr. 6, 2016). That’s the case here. Lanier’s claim might survive

preliminary review if he included facts supporting his allegations that

defendant terminated him because of his age, gender, race, or color. As a

result, plaintiff is DIRECTED to file an amended complaint within 30

days from the date of this order correcting the deficiencies noted in this

order or face a recommendation of dismissal.

     This Report and Recommendation (R&R) is submitted to the

district judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B)

and this Court’s Local Rule 72.3. Within 14 days of service, any party

may file written objections to this R&R with the Court and serve a copy

on all parties.    The document should be captioned “Objections to

Magistrate Judge’s Report and Recommendations.”           Any request for

                                     4
additional time to file objections should be filed with the Clerk for

consideration by the assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO ORDERED AND REPORTED AND RECOMMENDED, this

25th day of April, 2019.

                                   ______________________________
                                   _ _______
                                           ________________
                                                          ___
                                                            __
                                   CHR RIS
                                        I TO PHER L. RAY
                                     HRISTOPHER
                                           OPH
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     5
